Citation Nr: 0518428	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for healed 
scar, left eye, post-iridectomy for prolapse of the iris 
through corneal laceration with cataract formation on a 
schedular or extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This appeal is from a Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's last VA examination for compensation purposes 
reported 20/20 visual acuity bilaterally in May 2002.  His 
private ophthalmologist reported 20/30 visual acuity in the 
left eye in January 2003 and 20/40 visual acuity in the left 
eye in March 2004.  None of these reports indicate whether it 
reports corrected distance acuity.  The VA examination 
reports only one set of acuity measurements, while the 
private ophthalmologist reported far and near acuity, but 
without articulating whether the reports were of corrected or 
uncorrected vision.

The veteran asserted in a May 2004 statement that his left 
visual acuity is deteriorating rapidly since the last VA 
examination.  The private doctor's reports are ambiguous in 
the absence of a clarification whether he stated corrected or 
uncorrected acuity.  In light of the veteran's assertion of 
worsening acuity since last VA examination and the 
ambiguously suggestive private reports, and the failure of 
the VA examiner to articulate uncorrected and corrected 
acuities, another VA examination is necessary.  38 C.F.R. 
§§ 3.159(c)(4), 3.327 (2004).

The veteran stated in his March 2004 substantive appeal that 
light sensitivity from his dilated left pupil causes light 
sensitivity and difficulty driving, which is affecting his 
employment.  He does not identify his employment or elaborate 
how the light sensitivity affects his employment.  His May 
2004 letter noted that VA rates his disability for impairment 
of visual acuity, and he argues that VA's criteria do not 
account for disablement from light sensitivity.

Although he does not articulate marked interference with 
employment, and all disability by definition interferes with 
employment, 38 C.F.R. §§ 3.321(a), 4.1(2004), he essentially 
makes an argument for extraschedular consideration.  See 
38 C.F.R. § 3.321(b)(1) (2004).  He alleges interference with 
employment and that the VA rating schedular does not account 
for the disabling effect of light sensitivity from his 
service-connected condition.  When a claimant's argument or 
facts in evidence raise the question of extraschedular rating 
in the context of a claim for increased compensation, the 
extraschedular matter is within the Board's jurisdiction as 
an element of the issue on appeal.  VAOPGCPREC 6-96.  The 
veteran's factual assertions and his argument warrant 
development of information about his employment and 
consideration whether to submit the claim to a VA officer 
authorized to award extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to authorize Dr. 
Smithwick to release examination and 
treatment records on the veteran from 
2001 to the present, and request that 
information from Dr. Smithwick.

?	Request Dr. Smithwick to clarify 
whether the distance acuity reported 
in his January 2, 2003, and March 
18, 2004, letters to Dr. Arn report 
corrected or uncorrected distance 
acuity, unless that question is 
answered in other medical records he 
provides.

2.  Request the veteran to provide 
employment information necessary to 
determine how and to what extent light 
sensitivity in his left eye and 
associated impairment in his driving 
ability affects his employment.

?	Request the veteran to provide any 
evidence he has of impairment of 
driving that affects his employment, 
such as a night-driving restriction 
on his driver's license or similar 
documentation.

3.  Schedule the veteran for a VA 
ophthalmology examination.  Provide the 
examiner with the claims file.

?	The examiner is to report distance 
and near uncorrected and corrected 
visual acuity and whether the 
veteran's left eye is aphakic.

?	The examiner is to provide an 
opinion as to the effect of light 
sensitivity of the veteran's left 
eye.

4.  Readjudicate the claim for increased 
rating of the veteran's healed scar, left 
eye, post-iridectomy for prolapse of the 
iris through corneal laceration with 
cataract formation, including whether to 
submit the claim for extraschedular 
rating.  If the claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


